Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a surgical access device, classified in A61B 17/3423.
II. Claims 10-18, drawn to methods of accessing a surgical site, classified in A61B1/018.
The inventions are independent or distinct, each from the other because:
Inventions Group 1 and Group 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product. For example, the product of group 1 can be used to deliver a surgical instrument, or to add fluid, such as blood or medicament to the body.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Dana Brussel on August 19, 2022 a provisional election was made with traverse to prosecute the invention of Group 1, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because element 22 on the instant case's figure 7 appears twice, once in the upper left side of the figure pointing to the "outer wall" and once in the lower right side of the figure pointing to the "inner wall", when element 22 should only be pointing to the "inner wall".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 is objected to as it recites the limitation "between first and second states" in line 9. Although understood in view of the disclosure, the examiner suggests rephrasing this as "a first state and a second state" for better antecedent basis. 
Claim 1 is objected to as it recites the limitation "spiral segments" in lines 9-10. Although understood in view of the disclosure, the examiner suggests rephrasing this as "a plurality of spiral segments" for better antecedent basis. 
Claim 5 is objected to as it recites "first and second portions" in lines 20-21. Although understood in view of the disclosure, the examiner suggests rephrasing this to "a first portion and a second portion" for better antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130289478 A1) in view of Prior et al. (US 20150038793 A1), hereinafter Kim and Prior, respectively.
Claim 1. Kim teaches a tubular member having proximal and distal openings (Kim Figure 1, examiner’s interpretations labeled as “Proximal Opening” and “Distal Opening”). Kim continues to teach the tubular member including the outer wall and an inner wall defining an annular lumen therebetween (Kim Figure 1 and 2, examiner’s interpretations labeled as “Outer Wall”, “Inner Wall”, and “Annular Lumen”).
Kim teaches a passageway extending between the proximal and distal openings, and the passageway configured to receive a surgical instrument therethrough (Kim Figure 1, examiner’s interpretations labeled as “Passageway”; “surgical tools” seen within Kim Paragraph 0039, Lines 14-21). Kim continues to teach a conduit extending along a length of the tubular member, and the conduit disposed in the annular lumen and transitionable between the first and second states (Kim Figure 1 and 2, examiner’s interpretation labeled as “Conduit”; Kim Paragraphs 0009, Lines 13-24 and Paragraph 0010, Lines 1-4 defining the use of the “pneumatic pump controlling a change in the pressure inside the tube to control the longitudinal structure to be in the one of the first state and second state”).
Kim goes on to teach the conduit includes spiral segments, and each spiral segment engaged with an adjacent spiral segment such that the conduit has a flexible configuration in the first and second state (Kim Figure 9, examiner’s interpretation labeled as “Spiral Formation”; Kim teaches, in Paragraphs 0041, the variability of flexibility can be accomplished between the two states as “air in the tube 14 may be caused to be removed, e.g., by control of the pneumatic pump”; Kim further teaches flexibility in Paragraphs 0048 and 0049 in association with the “flap member(s)” present in the “longitudinal spiral” of the tube).
Kim fails to teach a housing, the tubular member extending from the housing, a valve assembly coupled to the housing and including a port, with the port in fluid communication with the annular lumen, and also attachable to a source of fluid. Kim does teach the annular lumen, and also teaches the intention to control pressure of the fluid in order to control the flexibility of the device, as stated earlier in this rejection.
In the same field of endeavor, Prior teaches a surgical access device comprising a housing, a tubular member extending from the housing, and a valve assembly coupled to the housing and including a port, with the port in fluid communication with the annular lumen, and also attachable to a source of fluid (Prior Page 4, Paragraph 0104, Lines 1-4 “a housing 110”; Prior Figure 1, element 110; Prior Figure 1, element 102a “elongated tubular member”; Prior Paragraph 0104 Lines 22-26; Prior Paragraph 0104 Lines 10-12).
In light of Kim’s disclosure of wanting to control the pressure of the fluid, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kim with teachings found in Prior to allow for the control of the pressure of the fluid.

    PNG
    media_image1.png
    909
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    464
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    602
    559
    media_image3.png
    Greyscale

Claim 2. Kim and Prior teach the device according to claim 1, wherein Kim further teaches the surgical device further including a fluid disposed in the annular lumen (Kim Paragraph 0040, Lines 21-34). 
Claim 3. Kim and Prior teach the device according to claim 2. Kim continues to teach the conduit transitions to the first state in the presence of fluid in the annular lumen (with “annular lumen” established in claim 1, Kim further elaborates the change in states based on the difference between the controllable pressure of the tube found in Paragraph 8, Lines 16-19). 
Claim 4. Kim and Prior teach the device according to claim 2. Kim continues to teach the conduit transitions to the second state in the absence of the fluid in the annular lumen (with “annular lumen” established in claim 1, Kim further elaborates the change in states based on the difference between the controllable pressure of the tube found in Paragraph 8, Lines 16-19). 
Claim 5. Kim and Prior teach the device according to claim 1. Kim teaches each spiral segment has first and second portions, each of the first and second portions having a generally C-shaped cross-sectional configuration. The examiner interpreted Kim’s prior art with a cross sectional line, with the portions seen to be generally C-shaped in formation (Kim Figure 7, cross section notated by dashed line). The dashed line visualizes the cross-section of the prior art, showing the segments generally having a C-shaped cross-sectional configuration. 

    PNG
    media_image4.png
    820
    786
    media_image4.png
    Greyscale

Claim 6. Kim and Prior teach the device according to claim 5. Kim teaches the first portion of each spiral segment is slidable with respect to the second portion of the adjacent spiral segment such that the conduit is in the first state. Merriam-Webster defines “slidable” as “capable of sliding or of being slid” (merriam-webster.com). Kim teaches the flap parts which compose the spiral segments “may easily slide along the surfaces of the neighboring flap parts 11a and move relative to each other” (Kim Paragraph 0040, Lines 34-54), continuing on to teach the variably flexible pipe. Restated, Kim continues to teach “the variably flexible pipe 10 may be controlled to be in a first state in which the variably flexible pipe 10, is easily deformable” (Paragraph 004, Lines 1-3). Due to an absence of the limitations of the first state, it would be obvious to one of ordinary skill in the art, assuming the broadest interpretation of both the prior art and the instant claim, that Kim’s device encompasses this absent limitation of the first state.
Claim 7. Kim and Prior teach the device according to claim 6. Kim teaches the first portion of each spiral segment is fixed with respect to the second portion of the adjacent spiral segment that the conduit is in the second state. Merriam-Webster defines “fixed” as “securely placed or fastened” (merriam-webster.com). Kim teaches increasing or decreasing of frictional force between the flap parts, which compose the spiral segments “respectively suppresses or permits movement of the neighboring flap parts 11a contacting the flap parts 11a, and thus deformation of the variably flexible pipe 10 is respectively suppressed or permitted” (Kim Paragraph 0041, Lines 18-23), continuing on to teach the variably flexible pipe (Kim Paragraph 0041, Lines 23-25). Due to an absence of the limitations of the second state in the instant claims, it would be obvious to one of ordinary skill in the art, assuming the broadest interpretation of both the prior art and the instant claim, that Kim’s device encompasses this absent limitation.
Claim 8. Kim and Prior teach the device according to claim 3. Kim teaches the prior art’s device “provides sufficient non-reactiveness, durability, strength, and protection for surgical procedures and for an insertion of one or more surgical tools through the tube 14 to perform a surgical act at the surgery site” (Kim Paragraph 0039, Lines 14-21).
Claim 9. Kim and Prior teach the device according to claim 4. As seen in the examiner’s annotated version of Kim’s Figure 2, the examiner’s interpreted “Inner Wall” and “Outer Wall” creating the “Annular Lumen” of the “Conduit” contact the surfaces of the spiral segment, spiral segments seen by the axis in Figure 7 and Figure 9 further depicts the spiral formation of the segments, which is another embodiment of the segments seen in Figure 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHEHA BASET whose telephone number is (571)272-5612. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NASHEHA BASET/               Examiner, Art Unit 3771                                                                                                                                                                                         
/KATHERINE M SHI/               Primary Examiner, Art Unit 3771